DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 11/20/2019, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Claim Status
Claims 1-6 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “wherein the first through hole is provided on the side surface of the nozzle”; however, it depends upon claim 1 which recites “	a first through hole is formed on at least one of a side surface of the nozzle and the discharge pipe”. It appears that the limitations are substantially directed towards the first through hole provided on the side surface of the nozzle. It is unclear how claim 2 is further limiting claim 1, as claim 1 already encompasses the subject matter of claim 2.
Dependent claims require all of the elements of the claim from which they depend on, and thus are rejected for the same reasons set forth in the parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dagan (US2019/0193126).
Applicant’s claims are directed towards an apparatus.
Regarding claim 1; Dagan discloses a liquid treatment device provided with a filter inside a casing (Dagan Fig. 1; Pr. 51-57; filtration system 102 with a filtration screen 26), 
comprising a discharge means (Dagan Fig. 1; Pr. 51-57; cleaning heads 70)
wherein the discharge means comprises at least one nozzle and a discharge pipe (Dagan Fig. 1-2; Pr. 71; discharge head 70 can approximate a nozzle to the surface of the filtration screen 26. Pr. 56-57, 60; there may be a plurality of cleaning heads.), 
the nozzle is arranged to open toward the filter (Dagan Fig. 1-2; Pr. 71; discharge head 70 can approximate a nozzle to the surface of the filtration screen 26, i.e. is directed toward the screen 26), 
the discharge pipe is arranged to discharge water introduced from the nozzle to an outside of the casing (Dagan Fig. 1; Pr. 51-57; reverse flow of filtered water removes the trapped solids from the filtration screen and through suction pipe collector 21, or alternatively through a flushing chamber 5 an/or through flush valve 7. Fig. 2; Pr. 71; the proximity nozzle 23 may be attached to the pipe 22, which is further attached to the pipe collector 21), and 
a first through hole is formed on at least one of a side surface of the nozzle and the discharge pipe (Dagan Fig. 2; Pr. 71, 73; proximity nozzle 23 has pressure equalizers 42 that are on the sides of the nozzle 23).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The liquid treatment device of Claim 1, wherein the first through hole is provided on the side surface of the nozzle (Dagan Fig. 2; Pr. 71, 73; proximity nozzle 23 has pressure equalizers 42 that are on the sides of the nozzle 23).
Claim 3: The liquid treatment device of Claim 2, wherein the nozzle comprises a pipe member (Fig. 2; Pr. 71; the proximity nozzle 23 may be attached to the pipe 22, which is further attached to the pipe collector 21), a nozzle member (Dagan Fig. 1-2; Pr. 71; discharge head 70 can approximate a nozzle to the surface of the filtration screen 26.), and an urging means (Dagan Fig. 2; Pr. 71; spring that forces the nozzle to touch the filtration screen), the first through hole is provided on a side surface of the nozzle member (Dagan Fig. 2; Pr. 71, 73; proximity nozzle 23 has pressure equalizers 42 that are on the sides of the nozzle 23), the pipe member is configured to connect the nozzle member with the discharge pipe, a proximal end portion of the nozzle member and a distal end portion of the pipe member are configured to fit with each other (Dagan Fig. 2; proximity nozzle 23 and pipe 22 are connected to each other), and the (Dagan Fig. 2; Pr. 71; spring that forces the nozzle to touch the filtration screen).
Claim 4:  The liquid treatment device of Claim 3, wherein a second through hole communicating with a primary side of the filter is formed on a side surface of the pipe member, and the first through hole and the second through hole are configured to be at least partially overlapped when the nozzle member is separated from the filter (Dagan Fig. 2; Pr. 71, 73; proximity nozzle 23 has pressure equalizers 42 that are on the sides of the nozzle 23. There are two pressure equalizers 42 on both sides of the nozzle).\
Claim 5: The liquid treatment device of Claim 1, comprising a rotation means, wherein the filter is formed in a cylindrical shape (Dagan Fig. 1; the filtration system 102 has a cylindrical inlet chamber 3 where the filtration screen 26 would also be cylindrical), and the rotation means is configured to rotate one of the filter and the discharge means with respect to the other (Dagan Fig. 1-2; Pr. 57; gear motor 6 rotates suction pipe collector 21 and the cleaning heads 70. The motion can occur in a helical pattern.). 
Claim 6: The liquid treatment device of Claim 5, wherein the at least one nozzle comprises a plurality of nozzles, and the rotation means is configured to rotate the filter (Dagan Fig. 1-2; Pr. 56-57, 60; there may be a plurality of cleaning heads.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ming CN202860208U - High-pressure back flushing filter for ballast water processing system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779    

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779